Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 29 April 1781
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Sir
Zwol, 29 April 1781

When I had the honor to see you last in Amsterdam, I took the liberty of lending you a letter and some papers that you wished to read that were sent to me by his Excellency Governor Trumbull. Since I would very much like to have them back, it would give me pleasure if you could return them (when you are finished with them) to Mr. Tegelaar, with whom I no longer have a role. Also my business will remain undecided and I will be excluded from the Regency forever. It would take much more than the limitations a letter will permit to give you a detailed account of the difficulties that I have endured for the past three years. The occasion will present itself soon. Meantime, I readily console myself from being excluded from a Regency for which I could no longer be useful to the interests of two peoples and from which I never sought any fortune. It is with much contentment that I leave the political world where I experienced so much bitterness.

I have the honor to ask for the continuation of your friendship while I never cease to be, with a perfect esteem for your Excellency, your very humble and very obedient servant

J D Van der Capellen

